Citation Nr: 0019307	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


REMAND

The veteran submitted VA Form 9 in July 1997 wherein he 
specified that he did not want a personal hearing.  The 
following month, however, the RO sent him a letter in which 
he was asked whether he wanted a hearing before a Hearing 
Officer at the RO, or before a member of the Board of 
Veterans' Appeals (BVA) who traveled to the RO, or before a 
member of the Board in Washington, D.C.,  

In September 1997, the veteran returned a photocopy of the 
August 1997 letter on which he had circled the options for a 
hearing at the Board and at the RO before a member of the 
Board.  

In a June 2000 letter to the veteran from the Board, it was 
noted that clarification was needed as to whether he wanted a 
hearing, and, if so, what type of hearing he desired.  He was 
to check one of the three options, as summarized above.  It 
was noted that if he did not respond in 30 days from the date 
of the letter, it would be assumed by the Board that he 
wanted a hearing before a member of the Board at the RO and 
arrangements to have the case remanded for such a hearing 
would be forthcoming.  The veteran did not respond to the 
letter.  

In accordance with the provisions of 38 C.F.R. 20.700 (1999), 
the case is remanded to the RO for the following action:

The RO should take appropriate action to 
schedule the appellant, in accordance 
with applicable laws and regulations, for 
a hearing before a member of the Board at 
the RO.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.  

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




